UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1077


HUICHUN LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 21, 2011              Decided:   January 5, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.        Tony West,
Assistant Attorney General, John S. Hogan, Senior          Litigation
Counsel, Robbin K. Blaya, Office of Immigration           Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,           D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Huichun Lin, a native and citizen of China, petitions

for    review      of    an     order    of   the   Board     of    Immigration      Appeals

dismissing her appeal from the Immigration Judge’s denial of her

applications for relief from removal.

              Lin first challenges the determination that she failed

to establish eligibility for asylum.                         To obtain reversal of a

determination           denying    eligibility        for    relief,    an    alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”             INS    v.     Elias-Zacarias,       502    U.S.     478,    483-84

(1992).       We have reviewed the evidence of record and conclude

that Lin fails to show that the evidence compels a contrary

result.

              Having failed to qualify for asylum, Lin cannot meet

the more stringent standard for withholding of removal.                              Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                 Finally, we uphold the finding below

that Lin failed to demonstrate that it is more likely than not

that    she   would       be     tortured     if    removed    to    China.      8    C.F.R.

§ 1208.16(c)(2) (2011).

              We    accordingly          deny   the    petition       for    review.      We

dispense      with       oral     argument         because    the     facts    and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3